—Order, Supreme Court, Bronx County (Anne Targum, J.), entered February 23, 1995, which, insofar as appealed from, granted plaintiff’s motion for partial *271summary judgment on the issue of liability under Labor Law § 240 (1), unanimously affirmed, without costs.
The IAS Court properly found a violation of Labor Law § 240 (1) where plaintiff was injured on a fire escape ladder that slipped as he climbed up it to gain access to the demolition worksite (see, Urrea v Sedgwick Ave. Assocs., 191 AD2d 319). Since the fire escape ladder was the only way to enter and exit the building, the interior of which was being demolished, and the foreman directed plaintiff to use it, it was effectively furnished and operated by defendants within the meaning of the statute (see, Foufana v City of New York, 211 AD2d 550). That the ladder was permanently affixed to the building, or that the accident occurred while plaintiff was accessing the worksite as opposed to actually working on the ladder, does not preclude application of the statute (see, Ciraolo v Melville Ct. Assocs., 221 AD2d 582; Holka v Mt. Mercy Academy, 221 AD2d 949; Szopinski v MJ Mech. Servs., 217 AD2d 906). Concur — Wallach, J. P., Nardelli, Williams and Mazzarelli, JJ.